EXHIBIT 10.1


ENGLISH TRANSLATION


OF


SALE AND PURCHASE AGREEMENT
Ukraine, the Transcarpathian Region
Town of Perechyn, the fifteenth of May two thousand and seven


We, the undersigned, the Steatit Open Joint Stock Company, code in the Business
Register 14314814, located at 33 Chervonoarmiyska Street, Perechyn, represented
by its director Mykola Pavlovych Borisenko, resident of the town of Perechyn, at
4, 50 years of October Square, Apt. 52, acting on the grounds of the Company’s
Charter (hereinafter referred to as the Seller), on one part, and Ukcyl Limited
Company, code in the Business Register 34570661, located at 33 Chervonoarmiyska
Street, Perechyn, represented by its director Anatoly Pavlovich Zhdankin,
resident of 43 Shevchenko, Apt. 20, village of Veliky Berezny, acting on the
grounds of the Company’s Charter (hereinafter referred to as the Buyer), on the
other part, have entered into the present Agreement on the following:


1.
SUBJECT OF THE AGREEMENT



1.1.
The Seller hereby agrees to sell the commercial production building (hereinafter
referred to as the Property) with the total area of 2,237.0 sq. m, located at 33
(thirty-three) Chervonoarmiyska Street, Perechyn, in the land lot of the area of
0.8 hectares, marked on the master plan of the Seller upon the agreement between
the parties (Appendix 1) which is an integral part to the present Agreement,
while the Buyer hereby agrees to accept the Property and pay for it at the price
and under terms specified in the present Agreement. The exact area of the land
parcel which is being transferred shall be finalized during the submission of
the cadastre register record.

1.2.
The production building marked in the plan under letter M belongs to the Seller
on the basis of the ownership certificate issued by the Perechyn Township
Council on August 20, 2003 based on the resolution of the executive council N 77
of august 18, 2003, registered with the Uzhgorod Municipal Technical Inventory
Bureau on August 21, 2003 in book 1, record N 123, registration number 2349551.



2.
THE PRICE OF THE AGREEMENT



2.1.
At the time of signing the present Agreement, the price of the alienated
property is four hundred twenty five thousand and five hundred Hryvnias
(425,500) including VAT in the amount of seventy thousand nine hundred sixteen
Hryvnias and 67 Kopecks (70,916.67) and cannot be modified in case of 100%
pre-payment. If the payment is made in installments, the remainder balance of
the amount shall be adjusted based on monthly inflation rate.

2.2.
According to the abstract from the register of ownership rights for real estate
under N 14321360 issued on April 20, 2007 by the district communal enterprise
Technical Inventory Bureau with the Perechyn District Council, the value of the
property (commercial production building, letter M) which is being alienated is
one hundred thirty thousand and eighty one Hryvnias (134,081). according to the
appraisal report prepared by the appraiser Y. Y. Gribovsky on March 31, 2007,
the value of the commercial production building (letter M) is four hundred
twenty five thousand and four hundred and twelve Hryvnias (425,412).

 
 
1

--------------------------------------------------------------------------------

 
 
3.
TERMS OF PAYMENT FOR THE PURCHASED PROPERTY



3.1.
The Buyer hereby agrees to pay the value for the Property specified in Article
2.1 of the present Agreement in installments as follows:

3.1.1.  Eighty five thousand (85,000) Hryvnias within two banking days from the
date of signing the present Agreement;

3.1.2. One hundred sixty five thousand (165,000) Hryvnias following the
performance of Article 7.1.2 of the present Agreement by the Seller which is
then confirmed by the corresponding Act.

3.1.3. One hundred seventy five thousand (175,000) Hryvnias until September 30,
2007.

   

 
3.2.
Payments for the purchased property shall be completed by the Buyer by way of
bank transfer of funds to the account of the Seller.



4.
TRANSFER OF THE PROPERTY



4.1.
The right of ownership to the Property is transferred to the Buyer on provision
of completion of all obligations outlined in Article 3.1 of the present
Agreement in its entirety.

4.2.
The transfer of the Property shall be completed from the Seller to the Buyer
within three days upon the complete settlement of payments under the Sale and
Purchase Agreement.

4.3.
The transfer of the Property from the Seller and acceptance of the Property by
the Buyer is confirmed by the Acceptance and Transfer Act which is signed by the
two parties.

4.4.
During the transfer of the Property, the Seller shall transfer the entire
technical documentation on the Property to the Buyer.

4.5.
The Buyer hereby agrees no later than by October 1, 2007, to install fencing
along the perimeter of the land parcel on which the Property the subject of the
Sale and Purchase Agreement is located and provide its security.



5.
OBLIGATIONS OF THE PARTIES



5.1.
Each Party under the Agreement hereby agrees to execute its obligations defined
by the present Agreement and to assist the other Party in performance of the
latter’s obligations under the Agreement.

5.2.
The Parties are materially responsible for failure to complete its obligations
or default its obligations under the present Agreement in full.

5.3.
The Parties under the Agreement hereby agree with the objective of joint use, to
arrange the mutual work on repair of backup high voltage electric cable to the
Steatit Open Joint Stock Company.

 
 
2

--------------------------------------------------------------------------------

 
 
6.
OBLIGATIONS OF THE BUYER



6.1.
The Buyer hereby agrees to the following:

6.1.1.
To make payment of the amount of the value of the Property as specified in
Article 3.1 of the present Agreement and under the terms specified herein.

6.1.2.
To accept the Property within the specified term of the present Agreement and
sign the Property Acceptance and Receipt Act.



7.
OBLIGATIONS OF THE SELLER



7.1.
The Seller hereby agree to the following:

7.1.1.
To transfer the property to the Buyer within the term specified by the present
Agreement.

7.1.2.
To transfer the property to the Buyer free from any items in the purchased
premises that belong to the Seller or any other third party which are not
parties to the present Agreement, gradually, in accordance with the Appendix to
the present Agreement (Appendix 2)

7.1.3.
Within three days after the written request of the Buyer, to release the
approval of the re-registration of the lease agreement for the land lot
specified in Article 1.1 of the present Agreement

7.1.4.
To issue approvals for connecting if necessary to the telephone lines, current
water supply and sewer systems, electric power supply, water and gas within
three days following the written request of the Buyer. The use of the above
listed networks of telephone, current water supply and sewer systems, electric
power supply, water and gas which belong to the Steatit Open Joint Stock Company
should be made based on terms of agreements entered between the Steatit Open
Joint Stock Company and the Ukcyl Limited Company which should be executed prior
to approval for their connection.

7.1.5.
To allow the connection of the property to the electric power supply of 10 kV
through RU-10 kV of the Steatit Open Joint Stock Company based on a supplemental
agreement between the parties which is an addition to the present Agreement.

7.1.6.
Until September 1, 2007, the de-install remains of the central gate house for
possibility of entry to the territory of the purchased property of the freight
transport and provide the permanent access for the automobile transport of the
Buyer through the territory of the shared use which is marked in the master plan
(Appendix 1 to the Agreement) by letters ZH-E and through the transport gate of
the Steatit Open Joint Stock Company.

7.1.7.
Limits of the land lot which is transferred along with the sale of the property
are marked in the master plan which is the Appendix to the present Agreement.

7.1.8.
Within one day from the moment when the entire amount of the purchase is
deposited to the account specified in Article 3.1 of the present Agreement, to
issue the notarized statement of the deposit of funds to the Seller’s account
and forward the statement to the Buyer.



8.
LIABILITIES OF THE PARTIES



8.1.
In case of default of terms of payment for the property, the Buyer, in addition
to the principal payment, shall pay to the Seller the penalty fees as
provisioned by the legislation, namely double daily rate of the National Bank of
Ukraine for each day of the payment delay.


 
 
3

--------------------------------------------------------------------------------

 
 
8.2.
In case of default of terms provisioned in Article 7 of the present Agreement
and period of their performance, the defaulted party shall compensate for all
damages incurred by the other party under the Agreement in full, but no more
than 10% of the total value of the property under the Sale and Purchase
Agreement.

8.3.
Payment of penalty fees does not relieve the defaulting party of the completion
of obligations undertaken under the Agreement.

8.4.
In case if the Buyer shall not make the payment specified in the Agreement under
October 1, 2007, or declines to accept the purchased property, the Seller
reserves the right to demand the acceptance of the purchased property and
payment of the cost along with compensation of damages incurred as a result of
the delay of performance.



9.
WARRANTIES AND CLAIMS



9.1.
The Seller hereby guarantees that the property which is being alienated under
the present Agreement is not a property under mortgage or any other encumbrance,
of any financial or other institutions as well as private individuals, is free
from lien, is not sold or leased to third parties, is not arrested, or made a
subject of any litigation or any other demands or liabilities thereof.



The representative of the Seller hereby guarantees the following:

 
-
There are no hidden defects which may significantly reduce the value or
possibility for designated use of the property specified in the present
Agreement; all circumstances of significant value were disclosed to the BUYER;
prior to execution of the present Agreement the property has not been alienated
to another parties, or placed under arrest or any lien, tax pledge, a pledge
into charters of any legal entity, is not a subject of litigation or voluntary
retention; the property has not been transferred for use of tenants (lessees),
encumbrances or any other rights of third parties with regard thereof; the
property is not a registered landmark, is not unsafe or condemned.

 
-
The representatives of the Seller and the Buyer also guarantee that neither of
the parties is restricted in its right to execute the present Agreement, is not
incapacitate in full or in part, or suffers from a medical condition which may
be a hindrance to understanding the full essence of the present Agreement.

9.2.
In case of any property and non-property claims from third parties with regard
to actions or inactions of the Seller which are focused on the property
purchased by the Buyer, the latter reserves the right to suspend payments
provisioned in Article 3.1. of the present Agreement until the resolution of the
matter of stated claims.

9.3.
The Seller hereby guarantees that under provisions of proper completion of
obligations of the Buyer under the present Agreement no matter subject or
intentions reflected in the Agreement shall be modified herein.

9.4.
Absence of bans or tax pledge has been verified.



10.
RISK OF ACCIDENTAL LOSS OF THE PROPERTY

 
 
4

--------------------------------------------------------------------------------

 
 
The Buyer is held liable for risk of accidental loss of the property from the
moment of signing the property Acceptance and Receipt Act.


11.
DISPUTE RESOLUTION



All disputes which may arise during the execution of terms of the present
Agreement are to be solved by way of negotiating. If the parties fail to reach
settlement within one month, then the dispute shall be transferred for review
and resolution by appropriate judicial bodies according to the procedure
specified by the effective legislation.


12.
MODIFICATIONS TO TERMS OF THE AGREEMENT AND ITS TERMINATION



12.1.
All modifications and additions to the present Agreement shall be made in
writing only following by the notarized certified of such modifications and
additions.

12.2.
In case of either party under the Agreement defaulting on terms of the present
Agreement, the said Agreement may be modified or terminated at the demand of the
other party by the decision of the court or commercial court.



13.
EXPENSES



All expenses related to execution of the present Agreement, its notarized
certification are undertaken by the Buyer.


14.
OTHER TERMS



14.1.
The right to execute the present Sale and Purchase Agreement which is granted to
the Director M. P. Borisenko on behalf of the joint stock company is confirmed
by resolution of the Supervisory Board, Minutes of the session of the
Supervisory Board and is an integral part of the present Agreement.

14.2.
This Agreement is subject for registration in the district Technical Inventory
Bureau of the Perechyn District Council following the full payment under the
present Agreement.

14.3.
The present Agreement is drawn in three copies of equal legal effect. One copy
of the Agreement is kept in files of the Privat Notary with the Perechyn
District Notary Precinct V. Yu. Kononchuk while the two others are maintained by
the parties.



LEGAL ADDRESSES AND BANK DETAILS OF THE PARTIES


Seller
 
Buyer
Steatit Open Joint Stock Company
 
Ukcyl Limited Company
Code in the Business Register 14313814
 
33 Chervonoarmiyska Street, Town of Perechyn, Transcarpathian region 89200
33 Chervonoarmiyska Street, Town of Perechyn
 
Phone / Fax 03145 23046, 21285
a/c 26008012584 with the Finance Joint Stock Company Credit-Bank (Ukraine)
Uzhgorod Interbank Code MFO 312237
 
a/c 26005053902903 with the Transcarpathian Regional Division of the PrivatBank
Commercial Bank Interbank Code MFO 312378
   
Company Code 34570661
Registration Certificate of the Tax Administration 100020425
Taxpayer’s ID 345706607103
Income tax payer on general terms according to section 10.1 article 10 of the
Law of Ukraine of December 28, 1994 N 334/94-BP On taxation of business income
 
Income tax payer on general terms according to section 10.1 article 10 of the
Law of Ukraine of December 28, 1994 N 334/94-BP On taxation of business income
     
Director (signed) M. P. Borisenko
 
Director (signed) A. P. Zhdankin
     
Seal
 
Seal



 
5

--------------------------------------------------------------------------------

 


May fifteenth, two thousand and seven


The present Agreement is certified by me, V. Yu. Kononchuk, a private notary
with the Perechyn District Notarial Precinct.


The Agreement is signed by the parties in my presence. The identity of the
parties is verified, capacity, authority and right of the Steatit OJSC and Uksil
LTD as well as authority of their representatives and the Seller’s ownership
rights for the property to be alienated have been checked.
The present Agreement is subject for registration in the Technical Inventory
Bureau and the State Register of Executive Documents pursuant to the
legislation.


Recorded in the Register under number 681
The fee collected - according the Law of Ukraine On Notaries


Private Notary (signed)  V. Yu. Kononchuk
Seal
 
 
6

--------------------------------------------------------------------------------

 

Appendix 3 to the Agreement of May 15, 2007


AGREEMENT
On shared use of electric power supply network and electrical equipment


May 15, 2007
Town of Perechyn


Owner - the Steatit Open Joint Stock Company, represented by its director Mykola
Pavlovych Borisenko, acting on the grounds of the Company’s Charter, on one
part, and
Operator - the Ukcyl Limited Company, represented by its director Anatoly
Pavlovich Zhdankin, acting on the grounds of the Company’s Charter, on the other
part, have entered into the present Agreement on the following:


1.
The Subject of the Agreement



1.1.
The Owner hereby transfers while the Operator accepts the following equipment
for shared use and operation:

Two cable lines 10 kWatt from the railroad traction substation to the RU-10kV of
the Steatit Open Joint Stock Company;
Two cable lines from the RU-10kV to the commercial production building (letter
M), two cells in the distribution switch to ensure the voltage of consumption up
to 2000 kWatt (appendix - circuit).
1.2.
The status of the equipment and electrical networks is ready for use and
operation. If the equipment and electrical networks are not in operational
condition (with the exception of the 10 kV reserve cable from the traction
substations as provisioned in the present Agreement) the parties mutually
undertake repair thereof.



2.
Objective of Use



2.1.
The need to maintain production and commercial activities of the Ukcyl LTD.



3.
Procedure of Property Transfer for Operation



3.1.
The property in shared use shall be transferred by the Owner and accepted by the
Operator within three days from the date of signing of the present Agreement.

3.2.
The property transfer for use and operation shall be completed by corresponding
specialists of the parties pursuant to the Acceptance and Transfer Act.



4.
Term of Operation



4.1.
The property for mutual use and operation is accepted as transferred to the
Operator as of the date of signing the Acceptance and Receipt Act.

4.2.
The present Agreement is valid for three years and may be extended for another
term based on written agreement between the parties.

 
 
7

--------------------------------------------------------------------------------

 
 
5.
Procedure of Payments for Use



5.1.
The amount of payment for use is 300 Hryvnias per month including VAT of 50
Hryvnias and may be adjusted based on agreement between the parties.

5.2.
The payment for use shall be transferred by bank to the account of the Owner no
later than by the 25th day of the current month.

5.3.
The compensation of expenses for use of electric power in the network is
completed based on the procedure agreed between the parties or as a specified
percentage of the total volume of electric consumption of the parties.



6.
Rights and Obligations of the Owner



6.1.
The Owner reserves the right to hold inspections of the procedure of use by the
Operator of the property transferred for shared use according to terms of this
agreement.

6.2.
the Owner is obligated:

 
-
To introduce the Operator with the regulations of technical operation of the
property transferred for shared use.

 
-
To assist the Operator as needed with the proper operation and use of the
equipment.



7.
Rights and Obligations of the Operator



7.1.
The Operator agrees to:

 
-
use the property and equipment transferred into the shared use as designated and
in accordance with the present Agreement;

 
-
make due payments for use;

 
-
maintaining the procedures of use and operation and upkeep of the property and
equipment pursuant to its technical documentation;

 
-
prevent access and use by untrained personnel;

 
-
Maintain the equipment in complete readiness.



7.2.
The Operator reserves the right to terminate the use of the equipment early by
notifying the Owner one month prior to the expiration of term of use of the
equipment.



8.
Procedure for Return of the Property to the Owner



8.1.
Upon the expiration of the term of use, or in case of early termination of use,
the Operator is obligated to transfer the property in shared use back to its
owner within three days, pursuant to the Acceptance and Transfer Agreement.

8.2.
The return of the property is executed by corresponding specialists of the
Parties.

8.3.
The property shall be returned to the Owner in functional states taking into
account it normal tear and wear process.



9.
Liabilities of the Parties



9.1.
The Operator undertakes the following liabilities under the present Agreement:

 
-
in case of the past due payments for the shared use of property, the Operator
shall make penalty payments in the amount of double exchange rate of the
National Bank of Ukraine for each day of the payment past due.


 
 
8

--------------------------------------------------------------------------------

 
 
9.2.
In case of outstanding debt of payments for use of property for more than one
month, the Owner reserves the right to disconnect the Operator from the electric
power supply network of shared use in five days following the written
notification until the total repayment of the outstanding debt.

9.3.
The Owner shall compensate to the Operator all expenses incurred by the Operator
if the interruption of power supply results from the Owner's default.

9.4.
The Owner shall not be held liable to the Operator for termination of power
supply due to reasons beyond the Owner’s control.



10.
Procedure for Termination and Modification of the Agreement



10.1.
The present Agreement shall not be terminated on a unilateral basis with the
exception of instances when either Party has been systematically violating terms
of the present Agreement or serious breaching regulations of use of the property
which may result in emergency situations.

10.2.
In case of change of terms, procedure and volume of power supply and consumption
from the electrical power company by either Party of the Agreement, the parties
herein agree to make modifications into the present Agreement within seven days.
If the parties fail to reach agreement within seven days on the modification of
terms, procedure and volume of power supply, the present Agreement is seen as
terminated automatically.



11.
Other Terms



11.1.
The present Agreement is drawn in two copies, one for each party.

11.2.
In cases which are not provisioned by the present Agreement, the parties shall
be governed by the law of Ukraine.



12.
Banking Details and Legal Addresses of the Parties



Owner
 
Operator
Steatit Open Joint Stock Company
 
Ukcyl Limited Company
Code in the Business Register 14313814
 
33 Chervonoarmiyska Street, Town of Perechyn, Transcarpathian region 89200
33 Chervonoarmiyska Street, Town of Perechyn
 
Phone / Fax 03145 23046, 21285
a/c 26008012584 with the Finance Joint Stock Company Credit-Bank (Ukraine)
Uzhgorod Interbank Code MFO 312237
 
a/c 26005053902903 with the Transcarpathian Regional Division of the PrivatBank
Commercial Bank Interbank Code MFO 312378
   
Company Code 34570661
Registration Certificate of the Tax Administration 100020425
Taxpayer’s ID 345706607103

 
 
9

--------------------------------------------------------------------------------

 
 
Income tax payer on general terms according to section 10.1 article 10 of the
Law of Ukraine of December 28, 1994 N 334/94-BP On taxation of business income
 
Income tax payer on general terms according to section 10.1 article 10 of the
Law of Ukraine of December 28, 1994 N 334/94-BP On taxation of business income
     
Director (signed) M. P. Borisenko
 
Director (signed) A. P. Zhdankin
     
Seal
 
Seal



 
10

--------------------------------------------------------------------------------

 



